UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7529



MARK FRANCIS HANNA,

                                             Petitioner - Appellant,

          versus


STATE OF WEST VIRGINIA; HOWARD PAINTER; THOMAS
MCBRIDE, Warden, Mount Olive Correctional
Complex,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CA-01-150-6)


Submitted:   March 30, 2005                 Decided:   April 11, 2005


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Francis Hanna, Appellant Pro Se. Dawn Ellen Warfield, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark Francis Hanna, a West Virginia inmate, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).            An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies          this   standard    by

demonstrating     that   reasonable      jurists      would       find    that    his

constitutional     claims   are   debatable     and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that     Hanna   has    not   made      the     requisite       showing.

Accordingly, we deny Hanna’s motion to amend his § 2254 petition,

deny his motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                           DISMISSED


                                    - 2 -